—_ == —_—- _

Ca

Be 1:19-cr-00173-LMB Document 20 Filed 04/12/19 Page 1 of 1 PagelD# 60

IN THE DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Alexandria, Virginia
Criminal Division

UNITED STATES )
)
)
Vv ) Case No. 1:19 MJ 135
)
)
DREW IMPARATO )

PRAECIPE
Please schedule a hearing for Wednesday, April 17, 2019 at 2:00 p.m. on Defendant’s
Motion to Revoke Magistrate’s Order of Detention.

Respectfully submitted,

BRUCE A. JOHNSON JR. LLC

isf
Bruce A. Johnson, Jr., Esq. 436910)
4301 Northview Drive
Bowie, Maryland 20716
bajjlaw@aol.com
(301) 860-1505

 

CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing Praecipe, on behalf of Defendant, was this
ath day of April 2019, delivered to Assistant United States Attorney, Whitney Russell, Esq.,
U.S. Attorney’s Office, Eastern District of Virginia, 2100 Jamieson Avenue, Alexandria,
Virginia 22314, via electronic filing and email.

is/
Bruce A. Johnson, Jr.

 

 

 

 
